EXECUTION VERSION

 

 

 

October 15, 2020

ABPCIC FUNDING II LLC

as Pledgor

U.S. BANK NATIONAL ASSOCIATION,

as Secured Party

and

U.S. BANK NATIONAL ASSOCIATION,

as Securities Intermediary

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page    

ARTICLE I

 

INTERPRETATION

     1    

ARTICLE II

 

APPOINTMENT OF SECURITIES INTERMEDIARY

     2    

ARTICLE III

 

THE SECURED ACCOUNTS

     2    

ARTICLE IV

 

THE SECURITIES INTERMEDIARY

     6    

ARTICLE V

 

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

     10    

ARTICLE VI

 

REPRESENTATIONS AND AGREEMENTS

     11    

ARTICLE VII

 

ADVERSE CLAIMS

     12    

ARTICLE VIII

 

TRANSFER

     13    

ARTICLE IX

 

TERMINATION

     13    

ARTICLE X

 

MISCELLANEOUS

     13    

ARTICLE XI

 

NOTICES

     15    

ARTICLE XII

 

GOVERNING LAW AND JURISDICTION

     15    

ARTICLE XIII

 

DEFINITIONS

     16    

ARTICLE XIV

 

LIMITED RECOURSE; NO BANKRUPTCY PETITION

     17  

 

-i-



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of October 15,
2020 (the “Closing Date”), among ABPCIC FUNDING II LLC (the “Pledgor”), U.S.
BANK NATIONAL ASSOCIATION, as Collateral Agent on behalf of the Secured Parties
(each as defined in the Loan Agreement referred to below) (in such capacity, the
“Secured Party”), and U.S. BANK NATIONAL ASSOCIATION, as securities intermediary
(in such capacity, the “Securities Intermediary”).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1. (a) Definitions. The terms defined in Section 13 will have the
meanings therein specified for the purpose of this Agreement. In addition, all
terms used herein which are defined in the Loan Financing and Servicing
Agreement, dated as of the date hereof, among the Pledgor, as borrower, AB
Private Credit Investors Corporation, as equityholder, AB Private Credit
Investors LLC, as servicer, the lenders party thereto from time to time, U.S.
Bank National Association, as collateral agent and collateral custodian, and
Synovus Bank, as facility agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) or in Article 8 or Article 9
of the UCC and which are not otherwise defined herein are used herein as so
defined.

(b) Rules of Construction. Unless the context otherwise clearly requires:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall,” (v) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (vii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(viii) all references herein to Sections shall be construed to refer to Sections
of this Agreement.



--------------------------------------------------------------------------------

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2. Each of the Pledgor and the Secured Party hereby appoints the
Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment.

ARTICLE III

THE SECURED ACCOUNTS

Section 3. (a) Establishment of Secured Accounts. The Securities Intermediary
acknowledges and agrees that, at the direction and on behalf of the Pledgor, it
has previously established and is maintaining on its books and records, in the
name of the Pledgor, (i) the securities account designated as the “Interest
Collection Account” with account number 197998-200, (ii) the securities account
designated as the “Principal Collection Account” with account number 197998-201
and (iii) the securities account designated as the “Unfunded Exposure Account”
with account number 197998-300 (such accounts, together with any sub-accounts,
replacements thereof or substitutions therefor, the “Secured Accounts”).

(b) Status of Secured Accounts; Treatment of Property as Financial Assets;
Relationship of Parties. The Securities Intermediary hereby agrees with the
Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC and Article 1(1)(b)
of the Hague Convention on the Law Applicable to Certain Rights in Respect of
Securities Held with an Intermediary (the “Hague Securities Convention”)) in
respect of which the Securities Intermediary is a “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC and an “intermediary”
within the meaning of Article 1(1)(c) of the Hague Securities Convention) and to
the extent that any Account (into which cash is credited as set forth herein) is
re-characterized as a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC), the Securities Intermediary shall be a “bank”
within the meaning of Section 9-102(a)(8) of the UCC, (ii) each item of property
(whether cash, a security, an instrument or any other property) credited to any
Secured Account shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC), provided that nothing herein shall require the
Securities Intermediary to credit to the Secured Accounts or to treat as a
financial asset (within the meaning of Section 8-102(a)(9) of the UCC) or other
asset in the nature of a general intangible (as defined in Section 9-102(a)(42)
of the UCC) or to “maintain” a sufficient quantity thereof (within the meaning
of Section 8-504 of the UCC), and (iii) each Secured Account and any rights or
proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Loan Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Pledgor on its books and records as the “entitlement
holder” (within the meaning of Section 8-102(a)(7) of the UCC) and the “account
holder” (within the meaning of Article 1(1)(d) of the Hague Securities
Convention) with respect to each Secured Account and the property held therein
and the Securities Intermediary agrees to do the same. Notwithstanding any term
hereof or in any other Transaction Document to the contrary, it is hereby
expressly acknowledged that (A) interests in bank loans or participations
(collectively

 

-2-



--------------------------------------------------------------------------------

“Collateral Obligations”) may be acquired and delivered by the Pledgor to the
Securities Intermediary from time to time which are not evidenced by, or
accompanied by delivery of, a security (as that term is defined in UCC
Section 8-102(a)(15)) or an instrument (as that term is defined in
Section 9-102(a)(47) of the UCC), and may be evidenced solely by delivery to the
Securities Intermediary of a facsimile copy of an assignment agreement
(“Collateral Obligation Assignment Agreement”) in favor of the Pledgor as
assignee, (B) any such Collateral Obligation Assignment Agreement (and the
registration of the related Collateral Obligations on the books and records of
the applicable obligor or bank agent) shall be registered in the name of the
Pledgor, and (C) any duty on the part of the Securities Intermediary with
respect to such Collateral Obligation (including in respect of any duty it might
otherwise have to maintain a sufficient quantity of such Collateral Obligation
for purposes of UCC Section 8-504) shall be limited to the exercise of
reasonable care by the Securities Intermediary in the physical custody of any
such Collateral Obligation Assignment Agreement that may be delivered to it. The
Securities Intermediary represents to and agrees with the Pledgor and the
Secured Party that as of the Closing Date, the Securities Intermediary has an
office in the United States of America which is not intended to be merely
temporary and meets the description set forth in the second sentence of Article
4(1) of the Hague Securities Convention. It is acknowledged and agreed that the
Securities Intermediary is not under a duty to examine the underlying credit
agreements or loan documents to determine the validity or sufficiency of any
Collateral Obligation Assignment Agreement (and shall have no responsibility for
the genuineness or completeness thereof), or for the Pledgor’s title to any
related Collateral Obligation.

(c) The Securities Intermediary will, by book-entry notation, promptly credit to
the applicable Secured Account all property to be credited thereto pursuant to
the Loan Agreement.

(d) Form of Securities, Instruments, etc. All securities and other financial
assets credited to any Secured Account that are in registered form or that are
payable to or to the order of shall be (i) registered in the name of, or payable
to or to the order of, the Securities Intermediary, (ii) indorsed to or to the
order of the Securities Intermediary or in blank or (iii) credited to another
securities account maintained in the name of the Securities Intermediary; and in
no case will any financial asset credited to any Secured Account be registered
in the name of, or payable to or to the order of, the Pledgor or any other
person or indorsed to or to the order of the Pledgor or any other person, except
to the extent the foregoing have been specially indorsed to or to the order of
the Securities Intermediary or in blank.

(e) Securities Intermediary’s Jurisdiction.

(i) The Securities Intermediary agrees that, for the purposes of the UCC,
(i) its “securities intermediary’s jurisdiction” (within the meaning of
Section 8 110(e) of the UCC) shall be the State of New York and (ii) to the
extent that any Secured Account (into which cash is credited as set forth
herein) is re-characterized as a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC), its “bank’s jurisdiction” (within the meaning
of Section 9-304(b) of the UCC) shall be the State of New York.

(ii) The law of the State of New York governs all issues specified in Article
2(1) of the Hague Securities Convention, and to the extent not so provided in
any account

 

-3-



--------------------------------------------------------------------------------

agreement governing the Accounts, any such account agreement, is hereby amended
to so provide. The Borrower and the Securities Intermediary agree that the Loan
Agreement, this Agreement, and all other account forms required by the
Securities Intermediary shall conclusively constitute the “Account Agreement” as
such term is used and defined in, and for all purposes under, the Hague
Securities Convention (the “Account Agreement”).

(f) Conflicts with other Agreements. The Securities Intermediary agrees that, if
there is any conflict between this Agreement (or any portion thereof) and any
other agreement (whether now existing or hereafter entered into) relating to any
Secured Account, the provisions of this Agreement shall prevail.

(g) No Other Agreements. The Securities Intermediary hereby confirms and agrees
that:

(i) other than the Account Agreement there are no other agreements entered into
between the Securities Intermediary and the Pledgor with respect to the Secured
Accounts;

(ii) other than the Loan Agreement and this Agreement, it has not entered into,
and until the termination of this Agreement will not enter into, any other
agreement with any other Person (including the Pledgor) relating to any Secured
Account and/or any financial asset or security entitlement thereto (A) pursuant
to which it has agreed or will agree to comply with entitlement orders (as
defined in Section 8-102(a)(8) of the UCC) of such other Person or (B) with
respect to the creation or perfection of any other security interest in any
Secured Account or any financial asset or security entitlement credited thereto;
and

(iii) it has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Secured Party purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3(h)(i).

(h) Transfer Orders, Standing Instructions.

(i) The Pledgor, the Secured Party and the Securities Intermediary each agree
that subject to Section 3(h)(iv), if at any time a Responsible Officer of the
Securities Intermediary shall receive an “entitlement order” (within the meaning
of Section 8-102(a)(8) of the New York UCC) or any other order relating to any
Secured Account or any financial assets or security entitlements credited
thereto (collectively, a “Transfer Order”) and originated by the Secured Party,
the Securities Intermediary shall comply with such Transfer Order without
further consent by the Pledgor or any other Person.

(ii) At any time prior to the delivery to and receipt by the Securities
Intermediary of a Notice of Exclusive Control, the Securities Intermediary shall
comply with each Transfer Order it receives from the Pledgor, or the Servicer on
its behalf, without the further consent of the Secured Party or any other
Person; provided that, in the

 

-4-



--------------------------------------------------------------------------------

event the Securities Intermediary receives conflicting instructions from the
Secured Party and the Pledgor, or the Servicer on its behalf, and such conflict
is not otherwise resolved by the Secured Party and the Pledgor (or the Servicer
on its behalf) with notice to the Securities Intermediary, the Securities
Intermediary shall follow the instructions received from the Secured Party and
not the instructions received from the Pledgor, or the Servicer on its behalf.

(iii) Upon the opening of business on the Business Day immediately following the
Business Day on which a Notice of Exclusive Control is actually received by the
Securities Intermediary in accordance with the notice requirements hereunder,
and until such Notice of Exclusive Control is withdrawn or rescinded by the
Secured Party in writing, the Securities Intermediary shall not comply with any
Transfer Order it receives from the Pledgor and shall act solely upon Transfer
Orders received from the Secured Party.

(iv) Notwithstanding anything herein or in any other Transaction Document to the
contrary, the Servicer shall have no authority to hold (directly or indirectly),
or otherwise take possession of, any funds or securities in any Secured Account.
Without limiting the foregoing, the Servicer shall have no authority to (A) sign
checks on the Pledgor’s behalf, (B) deduct fees from any Secured Account,
(C) withdraw funds or securities from any Secured Account, or (D) give the
Securities Intermediary any “entitlement orders” or any other instruction
relating to the Secured Accounts for any purpose other than pursuant to
transactions authorized by the Loan Agreement or the other Transaction
Documents. Nothing in this Section 3(h)(iv) shall prohibit the Servicer from
issuing instructions to the Secured Party or Securities Intermediary to effect
or to settle any bills of sale, assignments, agreements, investments
instructions and other instruments in connection with any acquisition, sale or
other disposition of any Collateral Obligation of the Pledgor as permitted by
the Loan Agreement or the other Transaction Documents.

(v) The Secured Party hereby agrees with the Pledgor that (A) it shall not
deliver a Notice of Exclusive Control except after the occurrence and during the
continuation of an Event of Default and (B) it will promptly rescind any
delivered Notice of Exclusive Control following the waiver or rescission of an
Event of Default if so directed in writing by the Facility Agent in connection
with the waver or rescission of such Event of Default.

(vi) Deposit Accounts. The Securities Intermediary hereby confirms and agrees
that, notwithstanding the intent of the parties hereto and of the parties to the
Loan Agreement, to the extent that any Secured Account shall be determined to
constitute a “deposit account” within the meaning of Section 9-102(a)(29) of the
UCC, the Securities Intermediary (A) shall treat the Pledgor as the Securities
Intermediary’s sole “customer” (within the meaning of Section 9-104 of the UCC)
with respect to such deposit account, and (B) shall comply with instructions
from the Pledgor or from the Servicer on its behalf, which may, in each case, be
in the form of standing instructions, without any consent by the Secured Party,
the Facility Agent or any other Person; provided that, notwithstanding the
foregoing, at such time as the Securities Intermediary receives a

 

-5-



--------------------------------------------------------------------------------

Notice of Exclusive Control from the Secured Party pursuant to the terms of this
Agreement, the Securities Intermediary shall take direction and instruction with
respect to such Secured Account solely from the Secured Party without the
consent of the Pledgor, the Servicer or any other Person.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4. (a) Performance of Duties. The Securities Intermediary may execute
any of the powers hereunder or perform any of its duties hereunder directly or
by or through agents, attorneys or employees, and the Securities Intermediary
shall not be responsible for any misconduct or negligence on the part of any
agent or attorney appointed by it with due care. Except as set forth in
Section 3(h) and as otherwise expressly provided herein, the Securities
Intermediary shall not be under any obligation to exercise any of the rights or
powers vested in it by this Agreement at the request or direction of the Secured
Party.

(b) No Change to Secured Accounts. Without the prior written consent of the
Pledgor and, so long as any Obligations remain unpaid, the Secured Party, the
Securities Intermediary will not change the account number or designation of any
Secured Account.

(c) Certain Information. The Securities Intermediary shall promptly notify the
Pledgor, the Servicer and the Secured Party if a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement has actual knowledge of or receives written notice that any Person
asserts or seeks to assert a lien, encumbrance or adverse claim against any
portion or all of the property credited to any Secured Account. The Securities
Intermediary will send copies of all statements, confirmations and other
correspondence relating to each Secured Account (and/or any financial assets
credited thereto) simultaneously to the Pledgor and the Secured Party. On a
monthly basis, the Securities Intermediary will furnish to the Secured Party and
the Pledgor an account statement with respect to each Secured Account.

(d) Subordination. In the event that the Securities Intermediary has or
subsequently obtains by agreement, by operation of law or otherwise a lien or
security interest in any of the Secured Accounts, or any financial asset
credited thereto, the Securities Intermediary hereby subordinates any such
security interest therein to the lien or security interest of the Secured Party
in the Secured Accounts, in all property credited thereto and in all security
entitlements with respect to such property. Without limitation of the foregoing,
the Securities Intermediary hereby subordinates to such security interest of the
Secured Party any and all statutory, regulatory, contractual or other rights now
or hereafter existing in favor of the Securities Intermediary over or with
respect to any Secured Account, all property credited thereto and all security
entitlements to such property (including (i) any and all contractual rights of
set-off, lien or compensation, (ii) any and all statutory or regulatory rights
of pledge, lien, set-off or compensation, (iii) any and all statutory,
regulatory, contractual or other rights to put on hold, block transfers from or
fail to honor instructions of the Pledgor with respect to any Secured Account or
(iv) any and all statutory or other rights to prohibit or otherwise limit the
pledge, assignment, collateral assignment or granting of any type of security
interest in any

 

-6-



--------------------------------------------------------------------------------

Secured Account), except the Securities Intermediary may set off (A) the face
amount of any payments made by check, wire transfer, ACH or otherwise that have
been credited to any Secured Account but are subsequently returned unpaid
because of uncollected or insufficient funds and (B) reversals or cancellations
of payment orders and other electronic fund transfers.

(e) Limitation on Liability. The Securities Intermediary shall not have any
duties or obligations except those expressly set forth herein and shall satisfy
those duties expressly set forth herein. Without limiting the generality of the
foregoing, the Securities Intermediary shall not be subject to any fiduciary
duty or other implied duties, and the Securities Intermediary shall not have any
duty to take any discretionary action or exercise any discretionary powers. None
of the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection herewith unless such act or omission constituted
gross negligence, fraud, willful misconduct or bad faith, or (ii) for any action
taken or omitted to be taken by the Securities Intermediary in accordance with
the terms hereof at the express direction of the Secured Party. In addition, the
Securities Intermediary shall have no liability for making any investment or
reinvestment of any cash balance in any Secured Account, or holding amounts
uninvested in such accounts, pursuant to the terms of this Agreement. The
liabilities of the Securities Intermediary shall be limited to those expressly
set forth in this Agreement (which shall not be construed to limit U.S. Bank
National Association’s liability in any of its other capacities under the
Transaction Documents). The Securities Intermediary shall not be liable for any
action a Responsible Officer of the Securities Intermediary takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder. The Securities Intermediary shall not be deemed to
have notice or knowledge of any Event of Default unless a Responsible Officer of
the Securities Intermediary has actual knowledge thereof or unless written
notice thereof is received by a Responsible Officer of the Securities
Intermediary. For the avoidance of doubt, to the extent permitted by applicable
law, the Securities Intermediary shall not be responsible for complying with
Section 8-505(a) of the UCC. With the exception of this Agreement (and relevant
terms used herein and expressly defined in the Loan Agreement), the Securities
Intermediary (but not U.S. Bank National Association in any of its other
capacities) is not responsible for or chargeable with knowledge of any terms or
conditions contained in any agreement referred to herein, including, but not
limited to, the Loan Agreement. The Securities Intermediary shall in no event be
liable for the application or misapplication of funds by any other person, or
for the acts or omissions of any other person (including, without limitation,
those of the Pledgor). The Securities Intermediary shall not be bound to make
any investigation into the facts or matters stated in any certificate, report or
other document; provided that such reliances, protections, indemnities and
immunities shall be in addition to any reliances, protections, indemnities and
immunities provided herein.

(f) Reliance. The Securities Intermediary shall be entitled to conclusively rely
upon, and shall not incur any liability for relying upon, any notice, request,
opinion, report, certificate, consent, statement, instrument, document or other
writing including, but not limited to, an electronic mail communication
delivered to the Securities Intermediary under or in connection with this
Agreement and in good faith believed by it to be genuine and to have been

 

-7-



--------------------------------------------------------------------------------

signed or sent by the proper Person. The Securities Intermediary may consult
with legal counsel, independent accountants and other experts with a national
reputation in the applicable matter selected by it with due care, and shall not
be liable for any action taken or not taken by the Securities Intermediary in
good faith and in accordance with the advice of any such counsel, accountants or
experts. If at any time the Securities Intermediary requests instruction with
respect to any action or omission in connection with this Agreement, the
Securities Intermediary shall be entitled (without incurring any liability
therefor to any person) to refrain from taking such action and continue to
refrain from acting unless and until the Securities Intermediary shall have
received written instruction from the party from whom instruction was requested.
The reliances, protections, indemnities and immunities afforded to the
Collateral Custodian in the Loan Agreement shall be afforded to the Securities
Intermediary as though fully set forth herein.

(g) Court Orders, etc. If at any time the Securities Intermediary is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects any Secured Account
(including, but not limited to, orders of attachment or garnishment or other
forms of levies or injunctions or stays relating to the transfer of any Secured
Account or any financial asset in any Secured Account), the Securities
Intermediary is authorized to take such action as legal counsel of its own
choosing with a national reputation in the applicable matter advises is
appropriate to comply therewith; and if the Securities Intermediary so complies
with any such judicial or administrative order, judgment, decree, writ or other
form of judicial or administrative process, the Securities Intermediary will not
be liable to any of the parties hereto or to any other person or entity even
though such order, judgment, decree, writ or process may be subsequently
modified or vacated or otherwise determined to have been without legal force or
effect.

(h) Successor Securities Intermediary.

(i) Merger. Any Person into whom the Securities Intermediary may be converted or
merged, or with whom it may be consolidated, or to whom it may sell or transfer
its trust or other business and assets as a whole or substantially as a whole,
or any Person resulting from any such conversion, sale, merger, consolidation or
transfer to which the Securities Intermediary is a party, shall (provided that
it is otherwise qualified to serve as the Securities Intermediary hereunder) be
and become a successor Securities Intermediary hereunder and be vested with all
of the powers, immunities, privileges and other matters as was its predecessor
without the execution or filing of any instrument or any further act, deed or
conveyance on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

(ii) Resignation. The Securities Intermediary and any successor thereto may at
any time resign by giving forty-five (45) days’ written notice by registered,
certified or express mail to the Secured Party and the Pledgor; provided that
such resignation shall take effect only upon the effective date of the
appointment of a successor Securities Intermediary acceptable to the Secured
Party and the Pledgor, as evidenced by their written consent and the acceptance
in writing by such successor Securities Intermediary of such appointment and of
its obligation to perform its duties hereunder in accordance with the provisions
hereof. Subject to the preceding sentence, if on the 45th day after written
notice of resignation is delivered by a resigning party as described above no

 

-8-



--------------------------------------------------------------------------------

successor party or temporary successor Securities Intermediary has been
appointed in accordance herewith, the resigning party may petition a court of
competent jurisdiction in New York City for the appointment of a successor.

(i) Compensation and Reimbursement. Subject to Section 8.3 of the Loan
Agreement, the Pledgor agrees: (i) to pay to the Securities Intermediary its
fees for all services rendered by it hereunder as separately agreed to by the
Pledgor and the Securities Intermediary; and (ii) without duplication of amounts
payable under Section 5(b), to reimburse the Securities Intermediary upon its
written request for all reasonable and documented out-of-pocket expenses,
disbursements and advances incurred or made by the Securities Intermediary in
accordance with any provision of, or carrying out its duties and obligations
under, this Agreement (including the reasonable, documented and out-of-pocket
compensation and fees and the expenses and disbursements of its agents, any
Independent Accountants and one outside counsel).

(j) Securities Intermediary and its Affiliates. U.S. Bank National Association
and any of its Affiliates providing services in connection with the transactions
contemplated in the Transaction Documents shall have only the duties and
responsibilities expressly provided in its various capacities and shall not, by
virtue of it or any Affiliate acting in any other capacity be deemed to have
duties or responsibilities other than as expressly provided with respect to each
such capacity. U.S. Bank National Association (or its Affiliates), in its
various capacities in connection with the transactions contemplated in the
Transaction Documents, including as Securities Intermediary, may enter into
business transactions, including the acquisition of investment securities as
contemplated by the Transaction Documents, from which it and/or such Affiliates
may derive revenues and profits in addition to the fees stated in the various
Transaction Documents, without any duty to account therefor.

(k) Force Majeure. In no event shall the Securities Intermediary be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including, without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services, it being
understood that the Securities Intermediary shall use reasonable best efforts
which are consistent with accepted practices in the banking industry to maintain
performance and, if necessary, resume performance as soon as practicable under
the circumstances.

(l) Perfection. The Securities Intermediary shall have no responsibility or
liability for (i) preparing, recording, filing, re-recording or refiling any
financing statement, continuation statement, document, instrument or other
notice in any public office at any time or times, (ii) the correctness of any
such financing statement, continuation statement, document or instrument or
other such notice, (iii) taking any action to perfect or maintain the perfection
of any security interest granted to the Secured Party or otherwise, or (iv) the
validity or perfection of any such lien or security interest.

(m) Facsimile and Electronic Transmissions. The Securities Intermediary agrees
to accept and act upon instructions or directions pursuant to this Agreement
sent by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods, provided

 

-9-



--------------------------------------------------------------------------------

that any person providing such instructions or directions shall provide to the
Securities Intermediary an incumbency certificate listing such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Pledgor
elects to give the Securities Intermediary e-mail or facsimile instructions (or
instructions by a similar electronic method), the Securities Intermediary’s
understanding of such instructions shall be deemed controlling. The Securities
Intermediary shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Securities Intermediary’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Pledgor agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Securities Intermediary, including, without
limitation, the risk of the Securities Intermediary acting on unauthorized
instructions and the risk of interception and misuse by third parties. The words
“execution,” “signed,” “signature,” and words of like import in this Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5. (a) Indemnity. (i) Subject to Section 5(a)(ii), the Pledgor hereby
indemnifies and holds harmless the Securities Intermediary, its Affiliates and
their respective officers, directors, employees, representatives and agents
(collectively referred to for the purposes of this Section 5(a) only as the
Securities Intermediary), against any and all damages, losses, claims,
liabilities and related costs and expenses or any action in respect thereof, to
which the Securities Intermediary may become subject, whether commenced or
threatened, insofar as such loss, claim, damage, expense (including the
reasonable and documented attorney’s, expert’s and agent’s fees and expenses of
defending against any claim of liability), liability or action arises out of or
is based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Securities
Intermediary, and shall reimburse the Securities Intermediary promptly upon
demand for any reasonable and documented out-of-pocket legal or other expenses
reasonably incurred by the Securities Intermediary in connection with
investigating or preparing to defend or defending against or appearing as a
third party witness in connection with any such loss, claim, damage, expense,
liability or action as such expenses are incurred. No provision of this
Agreement shall require the Securities Intermediary to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. The obligations of the Pledgor under this clause (a) are referred to as the
“Securities Intermediary Indemnity”. The provisions of this section will survive
the termination of this Agreement and the resignation or removal of the
Securities Intermediary.

 

-10-



--------------------------------------------------------------------------------

(ii) The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Loan Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary and the
Securities Intermediary shall be considered the Collateral Custodian for such
purposes.

(b) Expenses and Fees. The Pledgor shall be responsible for, and hereby agrees
to pay, all reasonable and documented out-of-pocket costs and expenses incurred
by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
fees and expenses, any reasonable and documented out-of-pocket costs or expenses
incurred by the Securities Intermediary as a result of conflicting claims or
notices involving the parties hereto, including the reasonable attorneys’ fees
and expenses of its external legal counsel, and all other reasonable costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement, including reasonable fees and costs of counsel,
whether or not such enforcement includes the filing of a lawsuit.
Notwithstanding anything to the contrary provided herein, all amounts payable by
the Pledgor to the Securities Intermediary under this Agreement shall be payable
only in accordance with, and subject to, Section 8.3 of the Loan Agreement and
the Securities Intermediary shall be considered the Collateral Custodian for
such purposes.

(c) No Consequential Damages. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Securities
Intermediary has been advised of such loss or damage and regardless of the form
of action.

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6. The Securities Intermediary represents to and agrees with the Pledgor
and the Secured Party that:

(a) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.

(b) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

 

-11-



--------------------------------------------------------------------------------

(c) Obligations Binding. Its obligations under this Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with its terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(d) Waiver of Setoffs. The Securities Intermediary hereby expressly waives any
and all rights of setoff that such party may otherwise at any time have under
Applicable Law with respect to any Secured Account except as set forth in
Section 4(d).

(e) Ordinary Course. The Securities Intermediary, in the ordinary course of its
business, maintains securities accounts and deposit accounts for others and is
acting in such capacity in respect of any Secured Account.

(f) Comply with Duties. The Securities Intermediary will comply at all times
with the duties of a “securities intermediary” under Article 8 of the UCC and a
“bank” within the meaning of Section 9-102(a)(8) of the UCC.

(g) Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

(h) Consents. All governmental and other consents that are required to have been
obtained by the Securities Intermediary with respect to the execution, delivery
and performance by the Securities Intermediary of this Agreement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with.

(i) Qualified Custodian. The Securities Intermediary acknowledges that, for the
purposes of any Account described herein, it shall be deemed the “qualified
custodian” thereof as defined in Rule 206-4(2) under the Investment Advisers Act
of 1940, as amended.

ARTICLE VII

ADVERSE CLAIMS

Section 7. Except for the claims and interest set forth in this Agreement, no
Responsible Officer of the Securities Intermediary actually knows of any claim
to, or interest in, any Secured Account or in any “financial asset” (as defined
in Section 8-102(a) of the UCC) credited thereto. If a Responsible Officer of
the Securities Intermediary with direct responsibility for administration of
this Agreement has actual knowledge of or receives written notice that any
Person (other than the parties hereto) asserts or seeks to assert a lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any Secured Account or in
any financial asset carried therein, the Securities Intermediary will promptly
notify the Pledgor thereof (and the Pledgor shall promptly notify the Secured
Party thereof).

 

-12-



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER

Section 8. Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
any party without the prior written consent of each other party. Any purported
transfer that is not in compliance with this Section 8 will be void.

ARTICLE IX

TERMINATION

Section 9. The rights and powers granted herein to the Secured Party have been
granted in order to perfect its security interest in each Secured Account and
the financial assets credited thereto, are powers coupled with an interest and
will be affected neither by the bankruptcy of the Pledgor nor by the lapse of
time. The obligations of the Securities Intermediary hereunder shall continue in
effect until the earlier of (a) that date upon which the security interest of
the Secured Party in each Secured Account has been terminated, and (b) that date
on which the Secured Party releases or terminates its security interest in each
Secured Account, in each case pursuant to the Loan Agreement, at which point
this Agreement shall be automatically terminated.

ARTICLE X

MISCELLANEOUS

Section 10. (a) Entire Agreement. This Agreement, the Loan Agreement, and the
other Transaction Documents constitute the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersedes all oral
communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless (i) in writing (including a writing evidenced
by a facsimile or other electronic transmission), executed by each of the
parties hereto, and (ii) if such amendment amends or reaffirms the governing law
provisions of this Agreement, is accompanied by or includes a reaffirmation by
the Securities Intermediary of the representation contained in the penultimate
sentence of Section 3(b) of this Agreement.

(c) Survival. All representations and warranties made in this Agreement or in
any certificate or other document delivered pursuant to or in connection with
this Agreement shall survive the execution and delivery of this Agreement or
such certificate or other document (as the case may be) or any deemed repetition
of any such representation or warranty. In addition, the rights of the
Securities Intermediary under Section 5, and the obligations of the Pledgor
under Section 5, shall survive the termination of this Agreement.

 

-13-



--------------------------------------------------------------------------------

(d) Benefit of Agreement. Subject to Section 8, this Agreement shall be binding
upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.

(e) Counterparts. This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission and e-mail correspondence), each of which will be deemed
an original.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h) Severability. If any provision of this Agreement, or the application thereof
to any party or any circumstance, is held to be unenforceable, invalid or
illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

(i) No Agency. Notwithstanding anything that may be construed to the contrary,
it is understood and agreed that the Securities Intermediary is not, nor shall
it be considered to be, an agent, of the Secured Party. In addition, the
Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

(j) Payments by Pledgor. Any amounts required to be paid pursuant to this
Agreement by the Pledgor shall be paid or caused to be paid by the Pledgor to
the applicable Person on the Distribution Date following such Person’s demand
therefor in accordance with Section 8.3 of the Loan Agreement, provided that
such demand is made no later than two (2) Business Days prior to the applicable
Distribution Date, and the Securities Intermediary shall be considered the
Collateral Custodian for such purposes.

(k) Taxes. For all U.S. federal tax reporting purposes, all income earned on the
funds invested and allocable to the Secured Accounts is legally owned by the
Pledgor (and beneficially owned by such Pledgor or the Equityholders or owners
of such entity as documented in the IRS forms and other documentation described
below). The Pledgor has provided to U.S.

 

-16-



--------------------------------------------------------------------------------

Bank National Association, in its capacity as Securities Intermediary, an IRS
Form W-9 or appropriate IRS Form W-8 no later than the date hereof, and will
provide any additional IRS forms (or updated versions of any previously
submitted IRS forms) or other documentation at such time or times required by
applicable law or upon the reasonable request of the Securities Intermediary as
may be necessary (i) to reduce or eliminate the imposition of U.S. withholding
taxes and (ii) to permit the Securities Intermediary to fulfill its tax
reporting obligations under applicable law with respect to the Secured Accounts
or any amounts paid to the Pledgor. The Pledgor is further required to report to
the Securities Intermediary comparable information upon any change in the legal
or beneficial ownership of the income allocable to the Secured Accounts.

(l) Custody Agreement. The parties hereto agree to terminate that certain
Custody Agreement, dated as of October 1, 2020, by and between the Pledgor and
U.S. Bank National Association, as custodian, effective as of the date hereof,
pursuant to Section 12.2 thereof; provided, however, that the parties
acknowledge and agree that on and after the date hereof, the accounts and
account numbers described in such Custody Agreement shall be utilized in
connection with the transaction contemplated by the Loan Agreement and this
Agreement. For the avoidance of doubt, with respect to such accounts and the
respective account numbers, on and after the date hereof, the Custody Agreement
shall have no further force or effect and such accounts shall be governed
exclusively by this Agreement and the Loan Agreement.

ARTICLE XI

NOTICES

Section 11. (a) Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner set forth in Section 17.3 of the Loan
Agreement.

(b) Change of Addresses. Any party hereto may by written notice to each other
party hereto, change the address, electronic mail address or facsimile number at
which notices or other communications are to be given to it hereunder.

ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12. (a) Governing Law. THIS AGREEMENT AND THE ACCOUNTS AND ANY MATTER
ARISING AMONG THE PARTIES UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
ACCOUNTS (WHETHER IN CONTRACT, TORT OR OTHERWISE), INCLUDING THE ISSUES
SPECIFIED IN ARTICLE II OF THE HAGUE SECURITIES CONVENTION, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

-15-



--------------------------------------------------------------------------------

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement or any matter among the parties arising under or in connection
with this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

(c) Waiver of Jury Trial Right. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby (i) certifies that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that any other party would not, in the event of a
Proceeding, seek to enforce the foregoing waiver, and (ii) acknowledges that it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 12(c).

ARTICLE XIII

DEFINITIONS

Section 13. As used in this Agreement:

“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by or is under common Control with such Person (excluding any trustee under, or
any committee with responsibility for administering, any employee benefit plan).
“Control” shall mean the possession, directly or indirectly (included through
affiliated entitites), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Agreement” has the meaning specified in the Recitals.

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Loan Agreement” has the meaning specified in Section 1(a).

“Notice of Exclusive Control” means a notice delivered to and received by the
Securities Intermediary by the Secured Party in accordance with Section 11(a)
stating that the Secured Party is exercising exclusive control over the Secured
Accounts.

 

-16-



--------------------------------------------------------------------------------

“Person” means any natural person or legal entity, including, without
limitation, any corporation, partnership, limited liability company, statutory
or common law trust, or governmental entity or unit.

“Pledgor” has the meaning specified in the Recitals.

“Responsible Officer” means any officer within the corporate trust office of the
Securities Intermediary, including any director, vice president, assistant vice
president or associate, having direct responsibility, for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject.

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the Recitals.

“Securities Intermediary” has the meaning specified in the Recitals.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

ARTICLE XIV

LIMITED RECOURSE; NO BANKRUPTCY PETITION

Section 14. The obligations of the Pledgor are solely limited liability company
obligations of the Pledgor and no action shall be taken against the members or
officers of the Pledgor in connection with such obligations. The parties hereto
agree that they shall not institute against, or join any other Person in
instituting against the Pledgor, any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy laws or any similar laws until at least one
year and one day, or any longer applicable preference period then in effect plus
one day, after payment in full of the Advances. This Section 14 shall survive
the expiration or termination of this Agreement.

 

-17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

Pledgor:  

 

ABPCIC FUNDING II LLC, as Pledgor By:   AB Private Credit Investors Corporation,
its sole member By:  

/s/ Roy Castromonte

  Name: Roy Castromonte   Title: Junior Officer



--------------------------------------------------------------------------------

Secured Party:  

 

U.S. BANK NATIONAL ASSOCIATION, as Secured Party By:  

/s/ Scott D. DeRoss

  Name: Scott D. DeRoss   Title: Senior Vice President



--------------------------------------------------------------------------------

Securities Intermediary:  

 

U.S. BANK NATIONAL ASSOCIATION, as Securities Intermediary By:  

/s/ Scott D. DeRoss

  Name: Scott D. DeRoss   Title: Senior Vice President